Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cotgrove, WO 2015/197267 A1, in view of Yamamoto, US 2002/0075139 A1.
As per Claim 1, Cotgrove teaches a control system of brake-by-wire (BBW) devices (¶¶ 27-28), the control system comprising: 
the BBW devices provided to each of wheels of a vehicle to perform a braking control or a suspension control of the vehicle (¶¶ 26-27); 
sensors configured for detecting an operating state of each of the BBW devices (¶¶ 30-31; sensors 14 of Figure 1); and 
controllers connected to each of the BBW devices to control a corresponding BBW device among the BBW devices (¶¶ 30-31); and 
the controllers are configured to determine whether the sensors fail according to data received from the sensors (¶¶ 36-37).  
Cotgrove does not expressly teach that upon determining that a sensor among the sensors fails, the controllers turn off a BBW device of the BBW devices which is a target detected by the failed sensor, and perform the braking control or the suspension control of the BBW devices according to a traveling state of the vehicle.  Yamamoto teaches that upon determining that a sensor among the sensors fails, the controllers turn off a BBW device of the BBW devices which is a target detected by the failed sensor, and perform the braking control or the suspension control of the BBW devices according to a traveling state of the vehicle (¶¶ 122-124).  At the time of the invention, a person of skill in the art would have found it obvious to operate the brake-by-wire control of Cotgrove with suspension failure response steps as Yamamoto teaches, in order to reduce risk of a collision, or to minimize damage from a collision that already has occurred.
As per Claim 2, Cotgrove teaches that each of the BBW devices includes: 
an electro-mechanical brake configured for performing the braking control of the vehicle (¶ 26; brake subsystem 123 of Figure 1); 
a suspension device configured for performing the suspension control of the vehicle (¶ 26); 
a motor configured for providing a driving force toward the electro-mechanical brake or the suspension device (¶¶ 5, 7; to apply drive torque); 
a first clutch configured for selectively connecting the electro-mechanical brake with the motor; and a second clutch configured for selectively connecting the suspension device with the motor (¶¶ 27-28; as part of powertrain subsystem 124 of Figure 1).
As per Claim 3, Cotgrove does not expressly teach that after the BBW device of the BBW devices is turned off, the controllers are configured to control the BBW devices other than the turned-off BBW device according to the traveling state of the vehicle.  Yamamoto teaches that after the BBW device of the BBW devices is turned off, the controllers are configured to control the BBW devices other than the turned-off BBW device according to the traveling state of the vehicle (¶¶ 135-137).  See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 4, Cotgrove teaches that the traveling state of the vehicle includes at least one state among vehicle states in which the vehicle is in an understeer, an oversteer, and a normal state (¶¶ 41-43).
As per Claim 5, Cotgrove does not expressly teach that upon determining that the traveling state of the vehicle is the normal state, the controllers are configured to secure a stability of the vehicle through the braking control of the BBW devices other than the turned-off BBW device.  Yamamoto teaches that upon determining that the traveling state of the vehicle is the normal state, the controllers are configured to secure a stability of the vehicle through the braking control of the BBW devices other than the turned-off BBW device (¶ 135; e.g., ABS control).  See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 6, Cotgrove teaches that upon determining that the traveling state of the vehicle is the state of the understeer, the controllers are configured to secure a stability of the vehicle through the braking control of the BBW devices other than the turned-off BBW device (¶¶ 41-42; e.g., ABS control).
As per Claim 7, Cotgrove teaches that upon determining that the traveling state of the vehicle is the state of the oversteer, the controllers are configured to secure a stability of the vehicle through the suspension control of BBW devices attached to a rear wheel of the wheels among the BBW devices according to a steering direction of the vehicle (¶¶ 41-42; e.g., ABS control).
As per Claim 8, Cotgrove teaches that upon determining that the steering direction is a turn-right direction of the vehicle, the controllers are configured to perform the suspension control of a BBW device disposed at a left side of the rear wheel among the BBW devices, and wherein upon determining that the steering direction is a turn-left direction of the vehicle, the controllers are configured to perform the suspension control of the BBW device disposed at a right side of the rear wheel among the BBW devices (¶¶ 48-49).
As per Claim 9, Cotgrove teaches that upon determining that the BBW device, which is the target of the suspension control, is the turned-off BBW device, the controllers are configured to turn on the turned-off BBW device to perform the suspension control (¶¶ 26-27; ”by adjusting the stiffness of one or more of the springs or shock absorbers of the vehicle suspension, or in any number of other ways known in the art”).
As per Claim 10, Cotgrove teaches that upon determining that there is a driver's braking control request, the controllers are configured to perform the braking control prior to the suspension control of the BBW devices (¶¶ 55-56).
As per Claim 11, Cotgrove teaches that each of the controllers is configured to determine a reference yaw rate according to the vehicle state measured by the sensors (¶ 40), and is configured to determine the traveling state of the vehicle by comparing the reference yaw rate with a yaw rate measured by a yaw rate sensor (¶ 42).
As per Claim 12, Cotgrove teaches that each of the controllers is configured to determine whether a value obtained by multiplying a difference value obtained by subtracting the reference yaw rate from the measured yaw rate, by a steering angle of the vehicle, is positive or negative, to determine the traveling state of the vehicle (¶ 42, 55).
As per Claim 13, Cotgrove teaches that each of the controllers is configured to determine that the traveling state of the vehicle is the state of the understeer if the value is positive, the traveling state of the vehicle is the state of the oversteer if the value is negative, and the traveling state of the vehicle is the normal state if the value is zero (¶ 42).
As per Claim 14, Cotgrove teaches a method of controlling brake-by-wire (BBW) devices (¶¶ 27-28), the method comprising: determining, by controllers, whether sensors fail according to data received from the sensors (¶¶ 36-37), wherein the BBW devices are provided to each of wheels of a vehicle to perform a braking control or a suspension control of the vehicle (¶¶ 26-27), the sensors are configured for detecting an operating state of each of the BBW devices (¶¶ 30-31; sensors of Figure 1), and the controllers are connected to each of the BBW devices to control a corresponding BBW device among the BBW devices (¶¶ 30-31).  
Cotgrove does not expressly teach, upon determining that a sensor among the sensors fails, turning off, by the controllers, a BBW device of the BBW devices which is a target detected by the failed sensor, and performing, by the controllers, the braking control or the suspension control of the BBW devices according to a traveling state of the vehicle.  Yamamoto teach, upon determining that a sensor among the sensors fails, turning off, by the controllers, a BBW device of the BBW devices which is a target detected by the failed sensor, and performing, by the controllers, the braking control or the suspension control of the BBW devices according to a traveling state of the vehicle (¶¶ 122-124).  See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 15, Cotgrove does not expressly teach: after the BBW device of the BBW devices is turned off, controlling, by the controllers, the BBW devices other than the turned-off BBW device according to the traveling state of the vehicle.  Yamamoto teaches: after the BBW device of the BBW devices is turned off, controlling, by the controllers, the BBW devices other than the turned-off BBW device according to the traveling state of the vehicle (¶¶ 135-137).  See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 16, Cotgrove does not expressly teach that upon determining that the traveling state of the vehicle is a normal state, securing, by the controllers, a stability of the vehicle through the braking control of the BBW devices other than the turned-off BBW device.  Yamamoto teaches that upon determining that the traveling state of the vehicle is a normal state, securing, by the controllers, a stability of the vehicle through the braking control of the BBW devices other than the turned-off BBW device (¶ 135; e.g., ABS control).  
Cotgrove does teach, upon determining that the traveling state of the vehicle is a state of an understeer, securing, by the controllers, the stability of the vehicle through the braking control of the BBW devices other than the turned-off BBW device, and upon determining that the traveling state of the vehicle is a state of an oversteer, securing, by the controllers, the stability of the vehicle through the suspension control of BBW devices attached to a rear wheel of the wheels among the BBW devices according to a steering direction of the vehicle (¶¶ 41-42; e.g., ABS control).  See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 17, Cotgrove teaches that upon determining that the steering direction is a turn-right direction of the vehicle, the controllers are configured to perform the suspension control of a BBW device disposed at a left side of the rear wheel among the BBW devices, and upon determining that the steering direction is a turn-left direction of the vehicle, the controllers are configured to perform the suspension control of the BBW device disposed at a right side of the rear wheel among the BBW devices (¶¶ 48-49).
As per Claim 18, Cotgrove teaches, upon determining that the BBW device, which is the target of the suspension control, is the turned-off BBW device, turning on, by the controllers, the turned-off BBW device to perform the suspension control (¶¶ 26-27; ”by adjusting the stiffness of one or more of the springs or shock absorbers of the vehicle suspension, or in any number of other ways known in the art”).
As per Claim 19, Cotgrove teaches, upon determining that there is a driver's braking control request, performing, by the controllers, the braking control prior to the suspension control of the BBW devices (¶¶ 55-56).
As per Claim 20, Cotgrove teaches that each of the controllers is configured to determine a reference yaw rate according to the vehicle state measured by the sensors (¶ 40), and is configured to determine the traveling state of the vehicle by comparing the reference yaw rate with a yaw rate measured by a yaw rate sensor (¶ 42), that each of the controllers is configured to determine whether a value obtained by multiplying a difference value obtained by subtracting the reference yaw rate from the measured yaw rate by a steering angle of the vehicle, is positive or negative, to determine the traveling state of the vehicle (¶¶ 42, 55), and that each of the controllers is configured to determine that the traveling state of the vehicle is the state of the understeer if the value is positive, the traveling state of the vehicle is the state of the oversteer if the value is negative, and the traveling state of the vehicle is the normal state if the value is zero (¶ 42).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATUL TRIVEDI whose telephone number is (313)446-4908. The examiner can normally be reached Mon-Fri; 9:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on (571) 270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ATUL TRIVEDI
Primary Examiner
Art Unit 3661



/ATUL TRIVEDI/Primary Examiner, Art Unit 3661